Title: From James Madison to Richard Harrison, 10 November 1802
From: Madison, James
To: Harrison, Richard


Sir,
Department of State November 10th. 1802.
I beg leave to furnish you with the following answers to the questions which you have proposed to this Department through Mr. Short, in relation to his accounts:
1st. “At what period was Mr. Short left Chargé des affaires at Paris?”
Answer. Mr. Jefferson left Paris Septr. 26. 1789. having previously charged Mr. Short with our affairs, but on what day does not appear from any evidence in this Department.
2ly. “When did he begin to act, or rather from what is he to be considered as Minister Resident at the Hague?”
Answer: From May 15. 1792.

3dly. “When did his duties as Minister Resident at Madrid commence?” Answer. September 16. 1794.
4thly. “When did his functions cease at that place?”
Answer. On the receipt of a letter from the Secretary of State, dated June 17th. 1796. which permitted his return. The date of the receipt cannot be ascertained by evidence in this Department. With much respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See Short to JM, 9 Nov. 1802.


